Title: [James Madison] to [John] Tyler], 1 March 1833
From: Madison, James
To: Tyler, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                [March 1833]
                            
                        
                        In your Speech of February 6th 1833 you say "He (Edmund Randolph) proposed (in the Federal Convention of
                            1787) a Supreme National Government, with a Supreme Executive, a Supreme Legislature, and a Supreme Judiciary, and a power
                            in Congress to veto State laws. Mr. Madison I believe, Sir, was also an advocate of this plan of govt. If I run into error
                            on this point, I can easily be put right. The design of this plan,
                            it is obvious, was to render the States nothing more than the provinces of a great government, to rear upon the ruins of
                            the old Confederacy a consolidated Government, one and indivisible".
                        I readily do you the justice to believe that it was far from your intention to do injustice to the Virginia
                            Deputies to the Convention of 1787. But it is not the less certain that it has been done to all of them, and particularly
                            to Mr Edmund Randolph.
                        The Resolutions proposed by him, were the result of a Consultation among the Deputies, the whole number,
                            seven being present. The part which Virga. had borne in bringg. abt. the Convention, suggested the Idea that some such
                            initiative step might be expected from her Deputation; and Mr. Randolph was designated for the task. It was perfectly
                            understood, that the Propositions committed no one to their precise tenor or form; and that the members of the Deputation
                            wd. be as free in discussing and shaping them as the other members of the Convention. Mr. R. was made the organ on the
                            occasion, being then the Governor of the State, of distinguished talents, and in the habit of public Speaking. Genl.
                            Washington, tho’ at the head of the list was, for obvious reasons disinclined to take the lead. It was also foreseen that
                            he would be immediately called to the presiding Station
                        Now what was the plan sketched in the Propositions?
                        They proposed that "the Articles of Confederation shd. be so corrected and enlarged as to accomplish the
                            objects of their Institution—namely Common defence, security of liberty, and general welfare,": [the words of the
                            Confederation]
                        That a national Legislature, a National Executive and a national Judiciary should be established: [this
                            organization of Departments the same as in the adopted Constitution]
                        ’That the right of suffrage in the Legislative shd. be [not equal among ye. States as in the confederation
                            but] proportioned to quotas of contribution or numbers of free inhabitants, as might seem best in different cases"; [the
                            same principle with the mixed rule adopted]
                        "That it should consist of two branches, the first elected by the people of the several States, the second by
                            the first, of a number nominated by the State Legislatures". [A mode of forming a Senate regarded as more just to the
                            large States, than the equality which was yielded to the Small States by the compromise with them but not material in any
                            other view. In reference to the practicable equilibrium between the General & the State authorities, the
                            comparative influence of the two modes will depend on the question whether the small States, will incline most, to the
                            former or to the latter scale]
                        That a national Executive, with a Council of Revision consisting of a number of the Judiciary, [wch. Mr.
                            Jefferson wd. have approved] and a qualified negative on the laws, be instituted, to be chosen by the Legislature for the
                            term of  years, to be ineligible a second time, and with a compensation to be neither increased nor
                            diminished so as to affect the existing magistracy. [there is nothing in this Ex. modification, materially different in
                            its Constitutional bearing from that which finally adopted exists  in the Constitution of the U. S.]
                        That a national Judiciary be established, consisting of a Supreme appellate and inferior, Tribunals, to hold
                            their offices during good behavior, and with compensations, not to be increased or diminished,
                            so as to affect persons in office [There can be nothing here subjecting to unfavorable comparison with the article in
                            the Constitution existing]
                        "That provision ought to be made for the admission of new States lawfully arising within the limits of the U.
                            S. wth. the consent of a number of votes in the natl. Legislature less than the whole". [This is not at variance wth. the
                            existing provision]
                        "That a Republican Govt. ought to be guaranteed by the U. S. to each State.’ [this is among the existing
                            provisions]
                        "That provision ought to be made for amending the Articles of Union, without requiring the assent of the
                            national Legislature [This is done in the Constn.]
                        "That the Legisl: Ex. & Judiciary powers of the several States ought to be bound by oath to support
                            the Articles of Union [This was provided with the emphatic addition of "anything in the Constn. or laws of the States
                            notwithstanding]
                        "That the act of the Convention, after the approbation of the [then] Congs. to be submitted to an assembly or
                            assemblies of Representatives, recommended by the several Legislatures to be expressly chosen by the people to consider & decide  thereon [This was the course pursued]
                        So much for the structure of the Govt. as proposed by Mr. Randolph, & for a few miscellaneous
                            provisions. When compared with the Constn: as it stands what is there of a consolidating aspect that can be offensive to
                            those who applaud approve or are satisfied with the Constn:
                        Let it next be seen what were the powers proposed to be lodged in the Govt. as distributed among its several
                            Departments.
                        The Legislature, each branch possessing a right to originate acts, was to enjoy 1. the Legislative rights vested in the Congs. of the Confederation. [This must be free from objection, especially as
                            the powers of that description were being left to the selection of the Convention.
                        2. cases to which the separate States, would be incompetent or, in which the harmony of the U. S. might be
                            interrupted by individual Legislation. [It can not be supposed that these descriptive phrases were to be left in their
                            indefinite extent to Legislative discretion. A selection & definition of the cases embraced by them was to be the
                            task of the Convention. If there could be any doubt that this was intended or so understood by the Convention, it would be
                            removed by the course of proceeding on them as recorded, in its Journal. Many of the propositions made in the Convention,
                            fall within this remark: being, as is not unusual, general in phrase, but if adopted to be reduced to their proper shape
                            & specification
                        3. to negative all laws passed by the Several States contravening, in the opinion of the National Legislature,
                            the Articles of Union or any Treaty subsisting under their Authority. [The necessity of some constitutional and effective
                            provision guarding the Constn: & laws of the Union, agst. violations of them by the laws of the States, was felt
                            and taken for granted by all from the commencement, to the conclusion of the work performed by the Convention. Every
                            vote, in the Journal involving the opinion, proves a unanimity among the Deputations, on this point. A voluntary &
                            unvaried concurrence of so many, (then 13 with a prospect of continued increases), distinct & independent
                            Authorities, in expounding & acting on a rule of Conduct, which must be the same for all, or in force in none, was
                            a calculation, forbidden by a knowledge of human nature, and especially so by the experiences of the Confederacy, the
                            defects of which were to be supplied by the Convention].
                        With this view of the subject, the only question was the mode of controul on the Individual Legislatures.
                            This might be either preventive or corrective; The former by a negative, on the State laws; the latter by a Legislative
                            repeal by a Judicial supersedeas; or by an administrative arrest of them. The preventive mode as the best if equally
                            practicable with the corrective, was brought by Mr. R. to the consideration of the Convention. It was, tho’ not a little
                            favored as appears by the votes in the Journal finally abandoned, as not reducible to practice. Had the negative been
                            assigned to the Senatorial branch of the Govt. represented the State Legislatures, thus giving to the whole of those, a
                            controul over each, the expedient would probably have been still more favorably recd; tho’ even in that form, subject to
                            insuperable objections, in the distance of many of the State Legislatures, and the multiplicity of the laws of each.
                        Of the corrective modes, a repeal by the National Legislature was pregnant with inconveniences rendering it
                            inadmissible.
                        The only remaining safeguard to the Constitution and laws of the Union, agt. the encroachments of its
                            members, and anarchy among themselves, is that which was adopted, in the Declaration that the Constitution laws &
                            Treaties of the U. S should be the supreme law of the Land, and as such be obligatory on the Authorities of the States as
                            well as those of the U. S.
                        The last of the proposed Legislative powers was "to call forth the force of the Union agst. any member
                            failing to fulfil its duty under the Articles of Union"
                        The evident object of this provision was not to enlarge the powers of the proposed Govt. but to secure their
                            efficiency. It was doubtless suggested by the inefficiency of the Confederate system, from the want of such a Sanction;
                            none such being expressed in its Articles; and if as Mr Jefferson* argued, necessarily implied, having never been actually
                            employed. See his published letter of Augt. 4. 1787 to <Col> Barrington The proposition as offered by Mr. R. was in general
                            terms. It might have been taken into Consideration, as a substitute for, or as a supplement to the ordinary mode of
                            enforcing the laws by Civil process; or it might have been referred to cases of territorial or other controversies between
                            States and a refusal of the defeated party to abide by the decision; leaving the alternative of a Coercive interposition
                            by the Govt. of the Union, or a war between its members, and within its bowels. Neither of these readings nor any other,
                            which the language wd bear, could countenance a just charge on the Deputation or on Mr. Randolph, of contemplating a
                            Consolidated Govt. with unlimited powers.
                        The Executive powers do not cover more ground, than those inserted by the Convention to whose discretion, the
                            task of enumerating them was submitted. The proposed association with the Executive of a Council of Revision, could not
                            give a consolidating feature to the plan.
                        The Judicial power in the plan, is more limited than the Jurisdiction described in the Constn.; with the
                            exception of cases of "impeachment of any national officer", and questions which involve the national peace &
                            harmony."
                        The trial of Impeachts. is known to be one of the most difficult of Constl. arrangemts. The reference of it
                            to the Judicial Dept. may be presumed to have been suggested by the example in the Constitution of Virga. The option
                            seemed to lie between that & the other Depts. of the Govt, no example of any organization excluding all the
                            Departs. presenting itself. Whether the Judl mode proposed, was preferable to that inserted in the Constn: or not, the
                            difference can not affect the question of a Consolidating aspect or tendency.
                        By questions involving the natl. peace and harmony", no one can suppose more was meant than might be specified by the Convention as proper to be referred to the Judiciary, either by the Constn: or
                            the Constl. Authority of the Legislature. They could be no rule, in that latitude, to a Court, nor even to a Legislature
                            with limited powers.
                        That the Convention understood the entire Resolutions of Mr. R to be a mere sketch, in which omitted details
                            were to be supplied and the general terms and phrases to be reduced to their proper details, is demonstrated by the use
                            made of them in the Convention. They were taken up & referred to a Come. of the whole in that sense; discussed one
                            by one; referred occasionally to special Coms; to Comes. of detail on special points, at length to a Come. to digest
                            & report the draft of a Constn; and finally to a Come. of arrangement and diction.
                        On this review of the whole subject, candour discovers no ground for the charge, that the Resolns.
                            contemplated a Govt. materially different from or more national than that in which they terminated, and certainly no
                            ground for the charge of consolidating views in those from whom the Resolns. proceeded.
                        What then is the ground on which the Charge rests?
                        It cd. not be on a plea that the plan of Mr. R. gave unlimited powers to the proposed Governt: for the plan
                            expressly aimed at a specification, & of course a limitation of the powers.
                        It cd. not be on the supremacy of the general Authority over the separate authorities, for that supremacy is,
                            as already noticed, is more fully & emphatically established by the text of the Constitution?
                        It cd. not be on a proposed election, by the people instead of the States, for what is the ratification
                            on wch. the Constn. is founded?
                        The charge must rest on the term "national" prefixed to the organized Depts. in the propositions of Mr. R.
                            yet how easy is it to acct. for the use of the term witht taking it in a Consolidating sense?
                        In the 1st. place, It contradistinguished the proposed Govt from the Confederacy which it was to supersede.
                        2. as the System was to be a new & compound one* a nondescript without a technical appellation for
                            it, the term "national" was very naturally suggested by its national features 1. in being estabd. not on the Authority of State Legs but by the original authy. of the people,  2. in its organization into Legisl. Ex. & Judy. Departs.: and 3 in its action on the people of the States immediately, and not on the Govts. of the States, as in a
                            Confederacy.
                        But what alone would justify & acct. for the application of the term national, to the proposed Govt.
                            is that it wd. possess, exclusively all the attributes of a Natl. Govt. in its relations with other nations including the
                            most essential one, of regulating foreign Commerce; with the an effective means of fulfilling the Obligs. &
                            responsiby of the U. S. to other nations.
                        Hence it was that the term natl. was at once so readily applied to the new Govt. and that it has become so
                            universal & familiar. It may safely be affirmed that the same wd. have been the case, whatever name might have
                            been given to it by the props. of Mr. R. or by the Convention. A Govt. which alone is known to & acknowledged by
                            all foreign nations, and alone charged with the national relations, could not fail to be deemed & called at home,
                            a natl. Govt.
                        After all, in discussing & expounding the character & import of "Constn.", let
                            candor decide whether it be not more reasonable & just, to interpret the name or title by facts on the face of it,
                            than to torture the facts by a bed of Procrus[tes] into a fitness to the title.
                        I must leave it to yourself to judge whether this exposition of the Resoln. in question be
                            not sufficiently reasonable to protect them from the imputation of a consolidating tendency, and still more the Virga.
                            Deputa[tion] from having that for their object.
                        With respect to Mr. R. particularly, is not some respect due to his public letter to the
                            Speaker of ye. H. of D. in which he gives for his refusal to sign the Constn: reasons irreconcilable with the supposition
                            that he cd. have proposed the Resoln. in a meaning charged on them of Col Mason who also refused, it may
                            be inferred from his avowed reasons that he cd. not have acquiesced in the propositions, if understood or
                            intended to effect a Consol. Govt.
                        So much use has been made of Judge Yates’ minutes of debates in the Convention, that I must be allowed to
                            remark that they abound in inaccuracies, and are not free from gross errors some of them which do doing much injustice to
                            the arguments & opinions of particular members. All this may be explained without a charge of wilful
                            misrepresentation by the very desultory manner in which his notes appear to have been taken his ear catching particular
                            expressions & losing quaifications of them; and by prejudices giving to his mind, all the bias which an honest one
                            could feel. He & his colleague were the Representatives of the dominant party in N. York, which was opposed to
                            the Convention & the object of it, which was averse to any <mode of> change in the Articles of Confederation,
                            which had inflexibly refused to grant even a duty of 5 per Ct. on imports for the urgent debts of the Revolution, which
                            was availing itself, of the peculiar situation of New York, for taxing the consumption of her neighbours, and which
                            foresaw that a primary aim of the Convention wd. be to transfer from the States to the Common authority, the entire
                            regulation of foreign Commerce. Such were the feelings of the two Deputies, that on finding the Convention bent on
                            radical reform of the Federal System, they left it in the midst of its discussions and before the opinions
                            & views of many of the members were drawn out to their final shape & practical application.
                        Without impeaching the integrity of Luther Martin, it may be observed of him also, that his report of the
                            proceedings of the Convention during his stay in it, shews by its colouring that his feelings were but too much mingled
                            with his statements and inferences. There is good ground for believing that Mr. M. himself, became sensible and made no
                            secret of his regret, that in his address to the Legislature of his State, he had been betrayed by the irritated state of
                            his mind, into a picture that might do injustice both to the Body and to particular members.
                        
                            
                                
                            
                        
                    